            Case 1:18-cr-00879-SHS Document 261 Filed 10/06/20 Page 1 of 2




                                                                  October 5, 2020

Via ECF
The Honorable Sydney H. Stein                                                            MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                 U.S. v. Evelin Jimenez, 18 Cr. 879 (SHS)
                          Consent Request for Adjournment of Sentencing Hearing
                               Due to Pandemic Related Scheduling Issues

Honorable Judge Stein:

        We write with the consent of the Government to respectfully request an adjournment of
Ms. Jimenez                                                November 4, 2020, at 3:30 pm, to a
date convenient to the Court in late February or early March of 2021. Ms. Jimenez remains at
liberty on bond and she has been fully compliant with all of her bail conditions since her arrest
on this matter on November 14, 2018.

         Numerous issues remain outstanding regarding Ms. Jimenez sentencing hearing. For my
part, concerns of susceptibility to Covid-19 forced the undersigned to quarantine outside the
United States for over 6 months until recently, and accordingly the undersigned has been unable
to personally meet with Ms. Jimenez nor with family members in order to conduct critical
meetings and interviews, in preparation for Ms. Jimenez
continues to require social distancing, and we hope that these requirements will be relaxed or that
a vaccine is developed that will allow for these meetings to take place in person in the near
future, also in order to prepare a comprehensive sentencing memorandum for the Court. Should
social distancing continue to be a mandate for our continued health, we will explore conducting
meetings via video-conference if necessary. We also will need the adjournment in order to
continue gathering character letters and other documents on Ms. Jimenez             in preparation
for her sentencing. Finally, we remain concerned as to health and safety issues related to the
pandemic and although the defense prefers an in-Court, in-person sentencing hearing, the
defense does not wish to appear at an in-person hearing during this perilous time. Accordingly,
for all of these reasons, we respectfully request that the Court adjourn Ms. Jimenez      ntencing
hearing to any date in late February or early March 2021, that is convenient to this Court. With
respect to the Pre-sentence Report ( PSR ), any objections to the PSR are due on or about
October 12, 2020. We request that the objections and disclosure deadlines be moved to 14 and 7
days prior to the new sentencing date as per Federal Rule of Criminal Procedure 32(f) and (g),
respectively.
                 NEW YORK                                                          PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007                           MCS Plaza * Suite 1200 * Ponce de Leon Avenue
     Tel: 212.668-0024 * Fax: 212.668.0060                                              San Juan, PR 00917
                                                   Judithvargas1@aol.com
            Case 1:18-cr-00879-SHS Document 261 Filed 10/06/20 Page 2 of 2

U.S. v. Evelin Jimenez, 18 Cr. 879 (SHS)
Consent Request for Adjournment of Sentencing Hearing
Due to Pandemic Related Scheduling Issues
October 5, 2020
Page 2


          We thank the Court in advance for its consideration of this matter.

                                                                   Respectfully,

                                                                            Judith Vargas, Esq.

                                                   The sentencing is adjourned to January 27, 2020, at 2:30 p.m.
                                                   Defense submissions are due by January 6, the government
                                                   submissions are due by January 13.

                                                   The Court is confident that Ms. Vargas will be able to prepare
                                                   for this sentencing via videoconference, teleconference, and
                                                   appropriate socially distanced in-person meetings.


                                                   Dated: New York, New York
                                                          October 6, 2020




                 NEW YORK                                                            PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007                             MCS Plaza * Suite 1200 * Ponce de Leon Avenue
     Tel: 212.668-0024 * Fax: 212.668.0060                                                San Juan, PR 00917
                                                    Judithvargas1@aol.com
